EXHIBIT 10.1




JOINDER AGREEMENT AND AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AND
GUARANTY AGREEMENT
THIS JOINDER AGREEMENT AND AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AND
GUARANTY AGREEMENT, dated as of August 18 2017 (this “Agreement”), is made by
and among (i) CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Borrower”), (ii) SPANSION INC., a Delaware corporation, SPANSION LLC, a
Delaware limited liability company, SPANSION TECHNOLOGY LLC, a Delaware limited
liability company, SPANSION INTERNATIONAL AM, INC., a Delaware corporation, and
SPANSION INTERNATIONAL TRADING, INC. a Delaware corporation (collectively, the
“Guarantors” and, together with the Borrower, collectively, the “Credit
Parties”), (iii) the Lenders party hereto, and (iv) MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below unless the context otherwise
requires).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the Credit Parties, MSSF, as Administrative Agent, swing
line lender and collateral agent, Morgan Stanley Bank, N.A., as issuing bank,
and the Lenders party thereto from time to time have heretofore entered into
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 12, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower has engaged MSSF and Credit Suisse Securities (USA) LLC
(“CS” and, together with MSSF and their respective affiliates, the “Amendment
No. 6 Lead Arrangers”) as joint lead arrangers and joint bookrunners in respect
of this Agreement;
WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Borrower
incurred (i) incremental term loans in an original, aggregate principal amount
equal to $100.0 million on December 22, 2015 (the “2015 Incremental Term
Loans”), pursuant to that certain Joinder Agreement, dated as of December 22,
2015, by and among, inter alios, the Borrower, the Guarantors party thereto, the
institutions party thereto from time to time and the Administrative Agent and
(ii) incremental term loans in an original, aggregate principal amount equal to
$450.0 million on July 5, 2016 (the “2016 Incremental Term Loans”), pursuant to
that certain Joinder and Amendment Agreement, dated as of July 5, 2016 (the
“2016 Incremental Joinder Agreement”), by and among, inter alios, the Borrower,
the Guarantors party thereto, the institutions party thereto from time to time
(together with any successors and assigns, the “2016 Incremental Lenders”) and
the Administrative Agent;
WHEREAS, the Borrower has requested (i) that the initial additional 2016
incremental term loan lender party hereto (the “Initial Additional 2016
Incremental Term Loan Lender”), extend credit to the Borrower in the form of
additional 2016 Incremental Term Loans in an aggregate principal amount of
$91,250,000 (the “Additional 2016 Incremental Term Loans”), which Additional
2016 Incremental Term Loans will be structured as an increase in the principal
amount of the 2016 Incremental Term Loans outstanding under the Existing Credit
Agreement and the proceeds of which will be used to repay all of the outstanding
2015 Incremental Term Loans and (ii) certain other amendments to the Existing
Credit Agreement (the Existing Credit Agreement as so amended hereby, the
“Credit Agreement”);
WHEREAS, the Initial Additional 2016 Incremental Term Loan Lender has indicated
its willingness


1

--------------------------------------------------------------------------------



to lend such Additional 2016 Incremental Term Loans on the terms and subject to
the conditions herein; and
WHEREAS, certain Lenders (which together constitute the Requisite 2016
Incremental Term Lenders or Requisite Lenders, as applicable) are willing, on
the terms and subject to the conditions set forth below, to consent to the
amendments to the Existing Credit Agreement set forth in Sections 1 and 2;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
AGREEMENT:
Section 1.Amendments to the Credit Documents. Pursuant to Section 11.05(a) of
the Credit Agreement, and subject to the satisfaction (or waiver) of the
conditions set forth in Section 5, the Credit Parties, the Lenders party hereto
(collectively constituting the Requisite Lenders) and the Administrative Agent
agree as follows:


(a)Clause (B) of Section 2.23(a) of the Existing Credit Agreement immediately
preceding the first proviso thereof is hereby amended and restated in its
entirety as follows:


“(B) the establishment of one or more new term loan commitments and/or an
increase to the principal amount of any existing Series of Term Loans (any such
new term loan commitments or increase, the "New Term Loan Commitments"), in an
aggregate principal amount not less than $10,000,000 individually (or such
lesser amount which shall be approved by Administrative Agent)”
(b)The last sentence of Section 2.23(a) of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:


“To the extent any New Term Loan Commitments are structured as additional
tranche and not as an increase to the existing Term Loans, such New Term Loans
made on an Increased Amount Date shall be designated as a separate Series of New
Term Loans for all purposes of this Agreement.”
(c)Section 2.23(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:


“(c) On any Increased Amount Date,
(i) on which any New Term Loan Commitments designated as a separate Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(x) each New Term Loan Lender of any Series shall make a Loan to Borrower (a
"New Term Loan") in an amount equal to its New Term Loan Commitment of such
Series, and (y) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto; and
(ii) on which any New Term Loan Commitments structured as an increase to any
existing Series of Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, such New Term Loan Commitments shall be added to
(and constitute a part of and be the same Type of Loan as and have, if
applicable, the same Interest Period as) each


2

--------------------------------------------------------------------------------



borrowing of outstanding Term Loans of such Series on a pro rata basis (based on
the relative sizes of such borrowings), so that each Lender providing such New
Term Loan Commitments will participate proportionately in each then outstanding
borrowing of Term Loans of such Series.
(d)Clause (x) of Section 2.23(d) of the Existing Credit Agreement is hereby
amended to delete the phrases “Series of” and “of such Series” in their
entirety.


Section 2.Amendments to the Credit Documents - 2016 Incremental Term Loans.
Pursuant to Sections 2.23(f) and 11.05(b) and (d) of the Credit Agreement and
subject to the satisfaction (or waiver) of the conditions set forth in Section
5, the Credit Parties and the Requisite 2016 Incremental Term Loan Lenders party
hereto agree as follows:


(a)Section 1.01 of the Existing Credit Agreement is hereby amended to add the
following definition in proper alphabetical order:


“Amendment No. 6” means the Joinder Agreement and Amendment No. 6 to Amended and
Restated Credit and Guaranty Agreement, dated as of August 18, 2017, among the
Borrower, the other Credit Parties party thereto, the Lenders party thereto and
the Administrative Agent.
“Amendment No. 6 Effective Date” means the “Amendment No. 6 Effective Date” as
defined in Amendment No. 6.
(b)The definition of “2016 Incremental Term Loan Lenders” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:


“2016 Incremental Term Loan Lenders” means each financial institution listed on
the signature pages to the 2016 Incremental Joinder Agreement, the Initial
Additional 2016 Incremental Term Loan Lender (as defined in Amendment No. 6) and
any other person that becomes a 2016 Incremental Term Loan Lender in respect of
the 2016 Incremental Term Loans pursuant to an Assignment Agreement.
(c)The definition of “2016 Incremental Term Loans” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:


“2016 Incremental Term Loans” means those New Term Loans advanced by the 2016
Incremental Term Loan Lenders in accordance with the provisions of the 2016
Incremental Joinder Agreement in an aggregate original principal amount equal to
$450,000,000, as increased by Amendment No. 6 in an aggregate original principal
amount equal to $91,250,000 as of the Amendment No. 6 Effective Date.
(d)2016 Term Loan Applicable Margin. Section 2 of the 2016 Incremental Joinder
Agreement shall be replaced in its entirety by the following:


Applicable Margin. Interest on the Incremental Term Loan shall bear interest, at
the option of the Borrower, at the Base Rate plus the Applicable Margin or the
Adjusted Eurodollar Rate plus the Applicable Margin. The Applicable Margin for
the Incremental Term Loan shall mean, as of any date of determination, (i) with
respect to any Incremental Term Loan


3

--------------------------------------------------------------------------------



that is a Eurodollar Rate Loan, 2.75% per annum and (ii) with respect to any
Incremental Term Loan that is a Base Rate Loan, 1.75% per annum.
(e)Principal Payments. Section 9 of the 2016 Incremental Joinder Agreement shall
be replaced in its entirety by the following:


The Borrower shall repay to the Administrative Agent for the ratable account of
the applicable Incremental Term Loan Lenders (i) the principal amount of the
Incremental Term Loan in consecutive quarterly installments due and payable on
the first day of each Fiscal Quarter in an amount equal to (A) $6,825,657.89 for
each Fiscal Quarter beginning with the Third Fiscal Quarter of 2017 through the
third Fiscal Quarter of 2019 and (B) $10,238,486.84 for each Fiscal Quarter
beginning with the fourth Fiscal Quarter of 2019 through each Fiscal Quarter
thereafter and (ii) the remaining principal amount of the Incremental Term Loan
on the Term Loan Maturity Date.
(f)2016 Incremental Term Loan Repayment Premium. Section 10(b) of the 2016
Incremental Joinder Agreement shall be replaced in its entirety by the
following:


Repayment Premium. In the event that all or any portion of the Incremental Term
Loan is (i) repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced through any waiver, consent or amendment (in each case,
in connection with any repayment, prepayment, refinancing, replacement, waiver,
consent or amendment to the Incremental Term Loan directed at, or the result of
which would be, the lowering of the effective interest cost or the weighted
average yield of the Incremental Term Loan or the incurrence of any debt
financing having an effective interest cost or weighted average yield that is
less than the effective interest cost or weighted average yield of the
Incremental Term Loan (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (other than a refinancing of the Incremental Term Loan in
connection with any transaction that would, if consummated, constitute a change
of control) (a “Repricing Transaction”)) occurring on or prior to the date that
is six months after the Amendment No. 6 Effective Date, such repayment,
prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Incremental Term Loan held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 11.05(g) of the Credit Agreement as a
result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.
Section 3.Additional 2016 Incremental Term Loans.


(a)Additional 2016 Incremental Term Loan Commitment. Pursuant to Section 2.23(a)
of the Credit Agreement, immediately after giving effect to the amendments in
Sections 1 and 2, the Initial Additional 2016 Incremental Term Loan Lender
hereby agrees to make an Additional 2016 Incremental Term Loan to the Borrower
on the Amendment No. 6 Effective Date in an aggregate amount equal to
$91,250,000, subject to the terms hereof and of the Credit Agreement, and
subject to the conditions set forth in Section 5 below. The Additional 2016
Incremental Term Loan shall be an increase to the 2016 Incremental Term Loans
and not a separate Series under the Credit Agreement, will be deemed to be a
“2016 Incremental Term Loan”, “New Term Loan Commitment” and “Term Loan” for all
purposes of the Credit Agreement


4

--------------------------------------------------------------------------------



and the other Credit Documents and will have identical terms as the 2016
Incremental Term Loans (including with respect to maturity date, Applicable
Margin (as amended by Section 2 hereof), mandatory prepayments and voluntary
prepayments), and shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents, including the borrowing mechanics set
forth in Section 6 of the 2016 Incremental Joinder Agreement (provided, that all
references to the Acquisition Closing Date therein shall be deemed to be
references to the Amendment No. 6 Effective Date for purposes of this
Agreement).


(b)Use of Proceeds. The proceeds of the Additional 2016 Incremental Term Loan
shall be used to repay in full all outstanding 2015 Incremental Term Loans.


(c)Notice under Section 2.23 of the Credit Agreement. This Agreement constitutes
written notice of the Additional 2016 Incremental Term Loans by the Borrower to
the Administrative Agent pursuant to Section 2.23(a) of the Credit Agreement.


Section 4.Non-Consenting Lenders.


(a)If any existing 2016 Incremental Lender holding 2016 Incremental Term Loans
declines or fails to consent to this Agreement (a “Non-Consenting Lender”) by
returning an executed counterpart of this Agreement to the Administrative Agent
prior to Wednesday July 19, 2017 at 12:00 p.m. (New York Time), then pursuant to
and in compliance with the terms of Section 2.22(b) and 11.05(g) of the Existing
Credit Agreement, such 2016 Incremental Lender may be replaced and the 2016
Incremental Term Loans held by it may be purchased and assumed by an assignee
upon such assignee’s execution of this Agreement (which will also be deemed to
be the execution of an Assignment Agreement, and the execution of this Agreement
by the Administrative Agent and the Borrower shall be deemed to be the consent
of the Administrative Agent and the Borrower (to the extent such consent is
required under the Existing Credit Agreement) thereto) and payment by such
assignee of the purchase price required by Section 2.22(b) of the Existing
Credit Agreement. For purposes hereof, the Administrative Agent and the Borrower
agree that this Agreement shall constitute an Assignment Agreement for purposes
of the Credit Agreement (including, without limitation, in respect of Section
2.22(b) thereof) and that the provisions set forth in Annex I (Standard Terms
and Conditions for Assignment Agreement) of Exhibit E to the Existing Credit
Agreement shall apply in regard to any assignments effected hereby.


(b)Notwithstanding anything to the contrary in the Existing Credit Agreement and
for the avoidance of doubt, all 2016 Incremental Term Loans held by
Non-Consenting Lenders that are assigned pursuant to this Agreement and for
which accrued and unpaid interest has been paid pursuant to Section 4(a) shall
accrue interest solely on and after the Amendment No. 6 Effective Date. For the
further avoidance of doubt, nothing herein shall be deemed to modify the
definition of “Applicable Margin” for any day in the relevant period prior to
the Amendment No. 6 Effective Date for purposes of calculating interest accrued
prior to the Amendment No. 6 Effective Date.


(c)Each of the parties hereto acknowledges and agrees that the terms of this
Agreement do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Existing
Credit Agreement.


Section 5.Conditions to Effectiveness. The amendments contained in Section 2 and
3, and the obligation of the Initial Additional 2016 Incremental Term Loan
Lender to provide the Additional 2016 Incremental Term Loans, shall be effective
on the date the Administrative Agent has confirmed the satisfaction or waiver of
each of the conditions contained in this Section 3 (the “Amendment No. 6
Effective Date”).


5

--------------------------------------------------------------------------------





(a)Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered by (i) the Credit
Parties, (ii) the Administrative Agent, (iii) Initial Additional 2016
Incremental Term Loan Lender, (iv) the Requisite 2016 Incremental Term Lenders
and (v) the Lenders constituting the Requisite Lenders.


(b)Officer’s Closing Certificate. The Administrative Agent shall have received
an officer’s certificate from the Borrower certifying (i) that no Default or
Event of Default exists, or will result from the execution of this Agreement and
the transactions contemplated hereby as of the date hereof, (ii) that all
representations and warranties contained in this Agreement and the other Credit
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided, that
representations and warranties that are qualified by materiality shall be true
and correct in all respects) and (iii) compliance with clause (e) and clause (f)
below.


(c)Solvency Certificate. The Administrative Agent shall have received a Solvency
Certificate from the chief financial officer of the Borrower.


(d)Legal Opinions; Corporate Authorizations; Collateral Matters; Funding Notice.
The Administrative Agent shall have received (i) customary opinions of counsel
to the Borrower and the Guarantors, (ii) customary corporate resolutions and
secretary’s certificates, (iii) all documents and instruments (including
schedules to security documentation) required to create and perfect the
Administrative Agent’s senior priority security interest in the Collateral
executed and delivered by the Borrower and the Guarantors and (iv) a Funding
Notice in accordance with Section 6 of the 2016 Incremental Joinder Agreement.


(e)Financial Covenant. The Borrower and its Restricted Subsidiaries are in pro
forma compliance with each of the covenants set forth in Article 7 of the Credit
Agreement as of the last day of the most recently ended Fiscal Quarter or Fiscal
Year for which financial statements have been delivered pursuant to Section
5.01(a) or (b) of the Credit Agreement after giving pro forma effect (in
accordance with Section 1.02 of the Credit Agreement) to the incurrence of the
Additional 2016 Incremental Term Loans and the other transactions to be entered
into in connection herewith as if they had occurred at the beginning of the most
recent four consecutive fiscal quarters ending prior to the date hereof for
which consolidated financial statements of the Borrower are available.


(f)Secured Leverage Ratio. The Secured Leverage Ratio for the Test Period then
last ended (i.e. the Test Period ended July 2, 2017), determined on a pro forma
basis after giving effect to the Additional 2016 Incremental Term Loans, is less
than 2.75 to 1.00.


(g)Fees and Expenses. The Borrower shall have paid to the Administrative Agent
all fees due to the Administrative Agent and/or the Amendment No. 6 Lead
Arrangers to be paid in connection with this Agreement and all expenses to be
paid or reimbursed to the Administrative Agent and/or the Amendment No. 6 Lead
Arrangers that have been invoiced at least one Business Day prior to the
Amendment No. 6 Effective Date, including pursuant to the Amended and Restated
Fee Letter, dated as of August 8, 2017, by and among the Borrower and MSSF.


(h)Know Your Client. The Administrative Agent shall have received, at least
three Business Days prior to the Amendment No. 6 Effective Date, all
documentation and other information with respect to the Borrower and the
Guarantors requested by the Administrative Agent that is required by


6

--------------------------------------------------------------------------------



regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.


Section 6.Representations and Warranties. In order to induce the Lenders, the
Initial Additional 2016 Incremental Term Lenders and the Administrative Agent to
enter into this Agreement, the Credit Parties hereby represent and warrant to
the Agents, Issuing Bank and each Lender, as of the date hereof, as follows:


(a)this Agreement has been duly authorized, executed and delivered by each
Credit Party and constitutes a legal, valid and binding obligation of each such
Credit Party, enforceable against it in accordance with its terms, except to the
extent the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);


(b)the execution, delivery and performance by the Credit Parties of this
Agreement will not (i) violate any of the Organizational Documents of Borrower
or any of its Restricted Subsidiaries, (ii) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Restricted Subsidiaries, (iii) violate any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (iv) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Restricted Subsidiaries; or (v) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Restricted Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of the
Secured Parties), except, in the case of each of clauses (ii) through (v) above,
to the extent that such violation, conflict or Lien could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(c)each of the representations and warranties contained in Article 4 of the
Credit Agreement and in the other Credit Documents is true and correct in all
material respects as of the Amendment No. 6 Effective Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects on and as of such earlier date (provided, that representations
and warranties that are qualified by materiality shall be true and correct in
all respects); and


(d)no Default or Event of Default exists, or will result from the execution of
this Agreement and the transactions contemplated hereby as of the Amendment No.
6 Effective Date.


Section 7.Post-Closing Obligations. Each applicable Credit Party shall deliver
to Administrative Agent the following with respect to each Closing Date
Mortgaged Property, to the extent such Closing Date Mortgaged Property continues
to be owned by the applicable Credit Party, within 90 days of the Amendment No.
6 Effective Date (or such later date as may be agreed by the Administrative
Agent):


(a)fully executed and notarized amendments to the existing Mortgages securing
each Acquisition Closing Date Mortgaged Property reasonably satisfactory to the
Collateral Agent (the “Mortgage Amendments”), in proper form for recording in
all appropriate places in all applicable jurisdictions;




7

--------------------------------------------------------------------------------



(b)with respect to each Closing Date Mortgaged Property (other than the
Acquisition Closing Date Mortgaged Property located in Austin, Texas (the “Texas
Property”)), a Mortgage modification endorsement ALTA 11-06 (or such similar
mortgage modification endorsement reasonably satisfactory to the Collateral
Agent) to the existing ALTA mortgagee title insurance policies insuring the
Collateral Agent with respect to each such Acquisition Closing Date Mortgaged
Property, and evidence satisfactory to the Collateral Agent that such Credit
Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy Update and all
recording and stamp taxes (including mortgage recording and intangible taxes, if
any) payable in connection with recording the Mortgage Amendments for each such
Acquisition Closing Date Property in the appropriate real estate records; and


(c)with respect to the Texas Property, (A) a preliminary title report, which
evidences that no additional liens or encumbrances (other than Permitted Liens)
have been placed on the Texas Property since the date of the 2016 Incremental
Joinder Agreement, issued by a title company reasonably satisfactory to the
Collateral Agent and (B) evidence satisfactory to the Collateral Agent that the
applicable Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses of the title company required in
connection with the issuance of such preliminary title report and all recording
and stamp taxes (including mortgage recording and intangible taxes, if any)
payable in connection with recording the Mortgage Amendment for the Texas
Property in the appropriate real estate records.


Section 8.Non-Impairment and Reaffirmation.


(a)Non-Impairment, etc. After giving effect to this Agreement, neither the
modification of the Existing Credit Agreement nor the execution, delivery,
performance or effectiveness of this Agreement or any other Credit Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Collateral Documents, as in effect immediately prior to the Amendment No. 6
Effective Date, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred.


(b)Reaffirmation of Obligations. Without limiting its obligations under or the
provisions of the Credit Agreement and the Collateral Documents, each Credit
Party hereby (a) acknowledges that the terms “Obligations”, “Guaranteed
Obligations” and “Secured Obligations” (and terms of similar import used in the
Credit Documents) shall include the unpaid principal of, and accrued and unpaid
interest on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Additional 2016 Incremental Term
Loans, (b) affirms and confirms its guaranty obligations under Article 8 of the
Credit Agreement and its pledges, grants, indemnification obligations and other
commitments and obligations under the Credit Agreement and each Collateral
Document to which it is a party, in each case, after giving effect to this
Agreement and the incurrence of the Additional 2016 Incremental Term Loans
contemplated hereby, (c) agrees that each Collateral Document to which it is a
party and all guarantees, pledges, grants and other commitments and obligations
thereunder and under the Credit Agreement shall continue to be in full force and
effect following the effectiveness of this Agreement (and shall apply in all
respects to the obligations of the Borrower in respect of the Additional 2016
Incremental Term Loans) and (d) confirms that all of the Liens and security
interests created and arising under the Collateral Documents remain in full
force and effect, and are not released or reduced, as collateral security for
the Secured Obligations (including any such Secured Obligations in respect of
the Additional 2016 Incremental Term Loan).




8

--------------------------------------------------------------------------------



Section 9.Miscellaneous.


(a)Full Force and Effect; Amendment and Restatement. Except as expressly
provided herein and in the Credit Agreement, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, Collateral Agent,
the Arrangers or the Lenders under the Existing Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Credit Document in similar or different
circumstances.


(b)Credit Document Pursuant to Credit Agreement. This Agreement is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Article 11 of the Credit Agreement, which provisions are hereby acknowledged and
confirmed by each of the parties hereto.


(c)Effect of this Agreement. This Agreement shall constitute a “Joinder
Agreement” for all purposes of the Credit Agreement and the other Credit
Documents. On and after the Amendment No. 6 Effective Date, each reference to
the Credit Agreement in any Credit Document shall be deemed a reference to the
Credit Agreement, as amended hereby. Except as set forth in this Agreement,
nothing herein shall be deemed to entitle the Borrower or any Guarantor to any
waiver, amendment, consent, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document. Except as expressly set forth herein,
this Agreement (a) shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any
Lender, the Administrative Agent, the Collateral Agent or any other Secured
Party under the Credit Agreement or any other Credit Document and (b) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in any Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.


(d)Headings. The various headings of this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.


(e)Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


(f)Cross-References. References in this Agreement to any Article or Section are,
unless otherwise specified or otherwise required by the context, to such Article
or Section of this Agreement.


(g)Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.




9

--------------------------------------------------------------------------------



(h)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


(i)GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.


(j)CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.


(k)Tax Treatment. The Borrower intends to treat this Agreement as resulting in a
significant modification of the existing 2016 Incremental Term Loans within the
meaning of Section 1.1001-3 of the U.S. Treasury Regulations. In addition, the
issue price of the Additional 2016 Incremental Term Loans (including the
modified existing 2016 Incremental Term Loans) shall be determined based on the
amount of cash paid for the Additional 2016 Incremental Term Loans in accordance
with Section 1.1273-2(a)(1) of the U.S. Treasury Regulations.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.


CYPRESS SEMICONDUCTOR CORPORATION
 
By: /s/ Thad Trent    
       Name: Thad Trent    
       Title: Executive Vice President, Finance and
                Administration, and Chief Financial Officer
 
 
SPANSION INC.
 
By: /s/ Thad Trent
       Name: Thad Trent    
       Title: President and Secretary
 
 
SPANSION LLC
 
By: /s/ Thad Trent
       Name: Thad Trent    
       Title: President, Chief Financial Officer and Secretary
 
 
SPANSION TECHNOLOGY LLC


By: Spansion Inc., its sole member
 
By: /s/ Thad Trent
       Name: Thad Trent    
       Title: President, Chief Financial Officer
                and Assistant Secretary
 













Signature Page to Amendment No. 6



--------------------------------------------------------------------------------







SPANSION INTERNATIONAL AM, INC.
 
By: /s/ Thad Trent    
       Name: Thad Trent    
       Title: President, Chief Financial Officer
                and Assistant Secretary
 
 
SPANSION INTERNATIONAL TRADING, INC.
 
By: /s/ Thomas F. Geren    
       Name: Thomas F. Geren    
       Title: President
 
 





Signature Page to Amendment No. 6



--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent
 
By: /s/ Jonathon Rauen    
       Name: Jonathon Rauen    
       Title: Authorized Signatory
 
 





Signature Page to Amendment No. 6



--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.,
as Assignee
 
By: /s/ Jonathon Rauen    
       Name: Jonathon Rauen    
       Title: Authorized Signatory
 
 





Signature Page to Amendment No. 6



--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as Initial Additional 2016 Incremental Term Loan
Lender and a Lender of Revolving Loans
 
By: /s/ Jonathon Rauen    
       Name: Jonathon Rauen    
       Title: Authorized Signatory
 
 







Signature Page to Amendment No. 6



--------------------------------------------------------------------------------




Term Lender consents on file with the Administrative Agent




 









